Title: From Thomas Jefferson to David Stuart, 3 July 1792
From: Jefferson, Thomas
To: Stuart, David



Dear Sir
Philadelphia July 3. 1792.

The President, I suppose, informs you that he will be at George town on the 15th. to consult with you in the choice of plans for the public buildings. I expect to pass there on the morning of Wednesday the 18th. on my way to Virginia, and the purport of the present is to remind you that you were so kind as to promise to enquire for the road  which would lead me from George town directly into the Frog-eaten country and through that to Elkrun church. I was pretty well informed that there is such a road leading from Elkrun church by Champ’s old race ground, Slatyrun church, and Summer’s tavern to George town, entirely level, except the 5 miles next to George town, and 10. miles nearer than by Newgate. From Elkrun church to Slateyrun church was said to be 12. miles. The other distances I could not learn, but should not amount to above 17. miles more, say 29. miles from Elkrun Ch. to George town. Instead of this the Colchester road makes it 62. miles from Georgetown to Elkrun church, and mostly very hilly. The Newgate road is so hilly that I shall never attempt it again. It misses the Frogeaten country almost entirely, coasting along a little above it’s edge. If you will have the goodness to leave directions for me with Mr. Shuter in George town you will much oblige me.—I wrote lately to Mr. Blodget but have no answer from him.—I have the honor to be with great esteem Dear Sir Your most obedt. humble servt

Th: Jefferson

